Citation Nr: 1504138	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-25 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In June 2014, the Board remanded the case for further development.


FINDING OF FACT

Disabilities of the back and left knee are not related to service and, are neither caused, nor aggravated by the service-connected shrapnel fragment wound of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard August 2009 and January 2011 letters satisfied the duty to notify provisions.  Although some of the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in an October 2014 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran identified potentially relevant records as he stated he was treated by Dr. Sullivan since the 1970s or 1980s.  Although the records from that treatment provider were requested, the facility indicated that the requested records have been destroyed and submitted a billing statement showing past treatment.  In view of this information, the Board finds that further efforts to obtain records from Dr. Sullivan would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Veteran was provided VA medical examinations in January 2010 and in February 2011.  Most recently, the Veteran was provided a VA medical opinion in August 2014 pursuant to the Board's June 2014 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met. 
II. Analysis

The Veteran asserts that he developed a back and a left knee disability due to his military service.  He alternately asserts that his left knee disability specifically, may be related to his service-connected shrapnel fragment wound of the left leg.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, while arthritis is currently shown in the left knee, the evidence does not show that the Veteran's left knee arthritis manifested to a compensable degree within a year of separation from service.  Rather, the evidence shows that left knee arthritis manifested many years after service; thus, these presumptive provisions are not applicable.

The Veteran's service treatment records show some complaints of left knee and low back pain.  When evaluated in August 1970 for a reported "trick left knee," the clinical impression was 'normal physical examination.'  Treatment notes in March 1971 show the Veteran reported his back pain had begun in March 1970, after he fell off an embankment onto his back.  He was initially thought to have a pinched nerve in his spine, but on follow-up several days later; it was determined that he had recurrent muscle spasms due to trauma.  On physical examination at discharge in December 1971, the Veteran's lower extremities and spine were noted to be normal.

The evidence after service shows the Veteran was treated for intermittent complaints of low back pain beginning in 1991 and complaints of left knee pain from 2006.  His medical records reflect that he sustained several injuries to his back and left knee throughout the years due to lifting heavy objects, slip and falls, etc.

The Veteran testified that he was seen by Dr. Sullivan from the 1970s or the 1980s.  In a letter received from Dr. Sullivan's office, an office administrator noted that the Veteran had been seen at that office between 1979 and 1989, but all of those records had been destroyed.  The billing statement that was provided shows the Veteran was seen between June 1988 and June 1989, but do not indicate what the Veteran was seen for, or contain any relevant diagnoses.

The salient question in this appeal is whether the Veteran's current back and left knee disabilities are related to service; or, whether his left knee disability is related to his service-connected left leg disability.  

Several VA medical opinions that specifically address the matter of causal nexus are of record.  These opinions are persuasive with respect to the conclusions reached.  At a VA examination in January 2010, a VA examiner provided diagnoses of left knee arthritis and degenerative meniscus disease; and recurrent back strains.  The examiner expressed the opinion that the Veteran's current left knee disability is not related to or caused by his military service.  The examiner explained that the injury the Veteran sustained in service appeared to be short-lived.  The Veteran was allowed to rappel afterwards as his clinical exam was unremarkable.  He suffered other injuries to his knee after his time in the service and the mild degenerative changes seen in 2007 on x-ray can be explained by the aging process alone.  He also engaged in physical activity, both in his occupation and his recreational endeavors, which he would not have done without difficulty, had he any significant residual from the 1970 injury in the service. 

The examiner also expressed the opinion that the Veteran's current back disability is not related to or caused by his military service.  The examiner explained that the Veteran had a specific injury in the service, but with normal x-rays.  The examiner stated that the vast majority of back sprains and strains resolve without residual.  It was also indicated that the Veteran has worked a physical job and his recreational duties include physical activity and labor caring for acreage and horses.  If he had sustained any significant residual from his back injury in the service, it would have been less likely for him to be able to engage in these vocational and avocational activities.  He also has sustained multiple and recurrent back injuries and strains since he was discharged from the service. 

At a VA examination in February 2011, an examiner provided an opinion as to whether the Veteran's current left knee disability was caused by the shrapnel fragment wound of the left leg.  The examiner opined that given the radiologic description of the shrapnel and its location, there is no evidence to suggest that it has any causal relationship to the Veteran's history of meniscectomy and degenerative changes of the left knee.  The examiner stated that the rationale was based on her review of the record, physical examination of the Veteran, and review of the January 2010 VA examination report.

In August 2014, the VA examiner who conducted the February 2011 examination provided an additional opinion as to whether the Veteran's current left knee and back disabilities were caused or permanently aggravated by the shrapnel fragment wound of the left leg.  The examiner provided the opinion that the Veteran's very small retained shrapnel in left calf did not aggravate either his left knee degenerative disease or his low back condition.  The rationale was that there is minimal tissue damage and not enough to result in mechanical sequelae that would affect either the left knee or the lumbosacral spine in any significant way.

The VA opinions are persuasive evidence against the Veteran's claim under multiple theories as the examiners reviewed the medical records and the Veteran's reported history, and also conducted physical examinations.  The examiners' opinions are consistent with the objective evidence of record, which show normal findings on separation from service, a prolonged period without complaint or treatment for back or left knee symptoms, and the manifestation of a back and knee disability subsequent to post service events.  The examiners are also qualified through education, training, and experience to offer medical opinions and each examiner supported their medical opinion with a clinical rationale.  There is no competent evidence to the contrary. 

The Veteran as a lay person is competent to report the onset and duration of his back and left knee pain and other symptoms.  A certain amount of medical expertise is necessary to determine whether the current diagnoses of left knee arthritis and degenerative meniscus disease; and recurrent back strains are related to any diagnosis, injury, or event in service; or, if it is caused or aggravated by the service-connected left leg disability, particularly in light of the multiple documented post-service left knee and back injuries.  In other words, the cause(s) of the Veteran's current left knee arthritis and degenerative meniscus disease, and recurrent back strains, falls outside the realm of common knowledge of a lay person and it may have developed for reasons that are not subject to observation by a lay person.  Thus, the Veteran's lay assertions regarding causal nexus are also insufficient to conclusively establish causal nexus because the question of causal nexus in this particular case is medically complex in nature.  

The Veteran has not indicated or otherwise demonstrated that he possesses the education, training and experience to offer medical opinions on complex matters.  Accordingly, the Board finds that the lay testimony, to the extent that it was provided to establish a causal link between the current left knee and low back conditions and military service (or between the current left knee arthritis and degenerative meniscus disease and the service-connected left leg disability), is of minimal probative value compared to the competent medical opinions against the claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the evidence shows that the Veteran participated in combat with the enemy in Vietnam.  Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Here, the evidence already establishes in-service problems with the left knee and low back.  The primary question at hand for direct service connection, as detailed above, is the nexus between the Veteran's current disability and service, which the evidence weight against.  Moreover, a continuity of symptomatology has not been shown since service to establish the nexus element of the claim on a presumptive basis under 38 C.F.R. § 3.303(b).

In sum, because the preponderance of the evidence is against a causal nexus between the current back and left knee disabilities and military service; or between the current back and left knee disabilities and the service-connected left leg shrapnel fragment wound, the benefit-of-the-doubt doctrine is inapplicable, and service connection is not warranted for these two claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability, to include as secondary to a service-connected shrapnel fragment wound of the left leg, is denied.

Service connection for a left knee disability, to include as secondary to a service-connected shrapnel fragment wound of the left leg, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


